60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Khaliq LATIF, Plaintiff-Appellant,v.INTERNATIONAL TOTAL SERVICES, INCORPORATED, Defendant-Appellee.
No. 95-1339.United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Khaliq Latif, Appellant Pro Se.  Stephen Ray Pickard, Alexandria, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Khaliq Latif appeals from a district court order dismissing his complaint.  We affirm.


2
The parties in the current action are identical to those in Latif's earlier federal suit.  There is identity of the causes of action between this suit and the former one.  And the judgment in the prior action was one on the merits.  Therefore, the district court properly found the current action barred by the principles of res judicata.  Keith v. Aldridge, 900 F.2d 736, 739-40 (4th Cir.), cert. denied, 498 U.S. 900 (1990).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED